Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to the amendment, filed 01/26/2022. By this
amendment,
Claims 7 and 16 have been canceled.
Claims 1-3, 8 and 13-15 have been amended.
Claims 1-6, 8-15, and 17 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1, 8, and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hwang (US 2019/0355399), in view of OK (US 2012/0137084), and in view of White et al. (US 7,793,063, hereafter White)
	With respect to independent claim 1, Hwang discloses
A memory system comprising: (fig. 1 and relevant texts) 
a memory medium; and (semiconductor device #102 (fig. 1 and relevant texts))
 a memory controller configured to control the memory medium, wherein the memory controller includes: (disclosing controller #101, considered as a memory controller, provides commands to the semiconductor #102 (para 0022; fig. 1))
a training core configured to detect a delay time of a signal to generate a delay selection signal during a training operation for the memory medium; and (disclosing the controller #101 may comprise a sampling circuit #200, a detection circuit #300, a training control circuit #400 and other circuits (para 0030). Those circuits may be considered as a training core or part of the training core. The detection circuit #300 is to generate lead flags and trail flags (para 0036), which are fed to the training control circuit #400, and then to the multi-phase signal generation circuit #500 to generate multi-phase signals DQS_D to the sampling circuit #200 (para 0052; fig. 2 and relevant texts). The multiphase signal generation circuit #500 includes a phase detector #530 (para 0077) that detects a phase difference between the data strobe signal DQS and the feedback signal FB (para 0082), and to generate the multi-phase signals DQS_D; and generate a compensated data strobe signal DQSC, which may be aligned 
a training block configured to generate a delayed signal which is delayed by a time period set according to the delay selection signal outputted from the training core, and (disclosing the multi-phase signal generation circuit #500 and the data input circuit #600, considered as a portion of a training block. The multi-phase signal generation circuit generates a compensated data strobe signal DQSC (para 0051) by delaying the data strobe signal DQS, which is inputted to the multi-phase signal generation circuit #500, with a delay time CODE_DLY generated by one of the signals DQS_D <1:5> (paras 0031-0032 and 0051-0052, fig. 2 and relevant texts))
wherein the training core includes: a sampling circuit configured to perform a sampling operation for a data strobe signal; and (disclosing the controller #101 may comprise a sampling circuit #200, which may over-sample the data DQ according to the multi-phase signals DQS_D<1:5> (paras 0032 and 0034)
a delay selection signal generator configured to generate and output a delay selection signal. (disclosing the training control circuit #400 may set a value of the control code CODE_DLY<0:N> to a delay time of the multi-phase signal generation circuit #500 (para 0047; see also para 0048), and the training control circuit #400 may be considered as a delay signal generator)
Hwang discloses
a training core configured to detect a delay time of a signal to generate a delay selection signal during a training operation for the memory medium
But Hwang does not explicitly disclose
a training core configured to detect a delay time of a clock signal to generate a delay selection signal during a training operation for the memory medium
However, OK discloses a method for training the internal clock signal CLK_INT and the internal data strobe signal DQS_INT (para 0046), comprising the generation of the internal clock signal CLK_INT by delaying an external clock signal CLK_EXT by selecting a delay of the delay circuit #324 (paras 0034 and 0043; fig. 6 and relevant texts; fig. 5, #324), and the internal strobe signal DQS_INT is then adjusted by the internal clock signal CLK_INT (para 0050; fig. 6 and relevant texts). The clock signal CLK_INT is inputted to a delay circuit #342 to generate a phase comparison LEVWINDOW signal that controls the first signal transfer circuit #362 that generates the CLK_INT’ (para 0027; fig. 5 and relevant texts). The LEVWINDOW signal, considered as a delay selection signal, is generated during a training operation for the semiconductor device #300 (paras 0025 and 0037; fig. 1). Thus, this method is analogous to what has been done by Hwang.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for generating DQS signal of Hwang, to include the method for training clock and DQS signals of OK. Therefore, the combination discloses a training core configured to detect a delay time of a signal to generate a delay selection signal during a training operation for the memory medium. The person of 
Hwang discloses
a training block configured to generate a delayed signal which is delayed by a time period set according to the delay selection signal outputted from the training core
But Hwang does not explicitly disclose
a training block configured to generate a delayed clock signal which is delayed by a time period set according to the delay selection signal outputted from the training core,
However, OK discloses a method for training the internal clock signal CLK_INT and the internal data strobe signal DQS_INT (para 0046), comprising the generation of the internal clock signal CLK_INT by delaying an external clock signal CLK_EXT using the delay circuit #324 (paras 0034 and 0043; fig. 6 and relevant texts; fig. 5, #324), and the delayed internal strobe signal DQS_INT is then adjusted by the internal clock signal CLK_INT’ to produce the DQS_INT’ signal (para 0045; fig. 5 and relevant texts). That means the method discloses a training block that generates a delayed clock signal CLK_INT’ by a delay time set by the phase comparison LEVWINDOW signal outputted from a phase comparison pulse generation unit #340 (fig. 5 and relevant texts). Thus, this method is analogous to what has been done by Hwang.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for generating DQS signal of Hwang, to include the method for training clock and DQS signals of OK. Therefore, the combination discloses a training core configured to detect a delay time of a signal to generate a delay selection signal during a training operation for the memory medium. The person of 
Hwang discloses
a sampling circuit configured to perform a sampling operation for a data strobe signal 
But Hwang does not explicitly disclose
a sampling circuit configured to perform a sampling operation for a data strobe signal outputted from the memory medium to generate and output a timing skew information signal having information on a timing skew between the data strobe signal and a clock signal
However, White discloses a pulse detection module #186 (fig. 4A, #186) considered as a sampling circuit. The pulse detection module #186 performs a sampling operation, including
receives and compares phases of DQS.sub.IN and DQS.sub.OUT, and outputs a pulse detection signal PD.sub.C, based on a delay between DQS.sub.IN and DQS.sub.OUT, for data strobe signal DQS from the logic module #182 (col. 7, lines 15-38; fig. 4A). The data strobe signal DQS is outputted from a memory module #104 (col. 4, lines 41-51; fig. 2) to generate and output a timing skew information signal (PDc) having information on a timing skew between the data strobe signal and a clock signal. Thus, this technique is analogous to what has been done by Hwang.
Hwang discloses
a delay selection signal generator configured to generate and output a delay selection signal 
But Hwang does not explicitly disclose
a delay selection signal generator configured to generate and output a delay selection signal having delay time information for minimizing the timing skew in response to the timing skew information signal outputted from the sampling circuit
However, White discloses a delay selection signal generator #187 (col. 6, lines 64-67 and col. 7, lines 1-14) configured to generate and output a delay selection signal (col. 6, lines 22-38 and col. 7, lines 1-14) having delay time information (col. 7, lines 22-38) to generate and output a timing skew information signal PDc (col. 7, lines 22-38) in response to the timing skew information signal outputted from the from the pulse detection module #186 considered as the sampling circuit.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of the delay selection signal generator delay selection signal generator of Hwang, to include the method of the pulse detection module and the delay selection signal generator of White. Therefore, the combination discloses the limitations above. The person of ordinary skill in the art would have been motivated to apply the modification for adjusting timing skew; and thereby, improved data transfer rates to and/or from the memory module and prevents false readings (White, 41-47))

With respect to claim 8, the combination of Hwang and OK discloses
The memory system of claim 1, wherein the training block includes a delay circuit configured to generate the delayed clock signal having a delay time set by the delay selection signal outputted from the training core. (OK, disclosing a phase comparison pulse generation unit #340, considered as a portion of a training block, may include a delay circuit #342 and a pulse width controller #344. The delay circuit #342 may delay the internal clock signal CLK_INT with a predetermined delay time to generate an internal clock signal CLK_INT’ (para 0025). The delay circuit #342 may be considered as a portion of a training core)

With respect to independent claim 13, Hwang discloses
A method of training a memory system including a memory medium and a memory controller to control the memory medium, the method comprising: (disclosing a training method (para 0092) for a memory system comprising a controller #101 and a semiconductor device #102. The controller #101 may be considered as a memory controller (fig. 1)
transmitting a training command, which is generated and outputted from a training core, to a training block; 
(disclosing the controller #101 may comprise a sampling circuit #200, a detection circuit #300, a training control circuit #400 and other circuits, and those circuits may be considered a first group, which may be considered as a training core or part of the training core. The controller #101 also comprises the data input circuit #600, and the circuit may be considered as second group, which may be considered as a training block or a portion of the training block. The multi-phase signal generation circuit #500 of the first group may generate and send a DQSC signal to the data input circuit #600 (paras 0042, 0051, and 0053; fig. 2 and relevant texts)
performing a read operation for the memory medium in response to the training command (disclosing perform a read training for the semiconductor device #102 (para 0022); and that suggests that the read training is performed in response to a training instruction, because the controller #101 is told what to do)
 to transmit a data strobe signal from the memory medium to the training core; (disclosing the semiconductor device #102 may send a data strobe signal DQS to a circuit of the controller #101 (para 0025; fig. 1); and the circuit may be the multi-phase signal generation circuit #500 of the training core (paras 0025, 0028, and 0051; fig. 1))
sampling the data strobe signal using the training core to generate a delay selection signal; and (disclosing the sampling circuit #200 to generate sampling signals according to multi-phase signals DQS_D, and one of the signals DQS_D may be considered as a delay selection signal, generated by the training core (para 0052))
transmitting a delayed signal, which is delayed by a time period set according to the delay selection signal in the training block, to the memory medium, (disclosing the multi-phase signal generation circuit #500 generates a compensated data strobe signal DQSC (para 0051) by delaying the data strobe signal DQS, which is considered as the clock signal for data lines, inputted to the multi-phase signal generation circuit #500, with a delay time CODE_DLY generated by one of the signals DQS_D <1:5> . The multi-phase signal generation circuit #500 generates a DQSC signal inputted to the data input circuit that generates DATA_IN for training the semiconductor device #102 (paras 0031-0032 and 0051-0053, and figs. 1-2)
wherein sampling the data strobe signal to generate the delay selection signal includes: performing a sampling operation for the data strobe signal; and (disclosing the 
generating the delay selection signal. (disclosing the training control circuit #400 may set a value of the control code CODE_DLY<0:N> to a delay time of the multi-phase signal generation circuit #500 (para 0047; see also para 0048), and the training control circuit #400 may be considered as a delay signal generator)
Hwang discloses
transmitting a delayed signal, which is delayed by a time period set according to the delay selection signal in the training block, to the memory medium
But Hwang does not explicitly disclose
transmitting a delayed clock signal, which is delayed by a time period set according to the delay selection signal in the training block, to the memory medium
However, OK discloses a method for training the internal clock signal CLK_INT and the internal data strobe signal DQS_INT (para 0046), comprising the generation of the internal clock signal CLK_INT by delaying an external clock signal CLK_EXT using the delay circuit #324 (paras 0034 and 0043; fig. 6 and relevant texts; fig. 5, #324), and the delayed internal strobe signal DQS_INT is then adjusted by the internal clock signal CLK_INT’ to produce the DQS_INT’ signal (para 0045; fig. 5 and relevant texts). That means the method discloses a training block that generates a delayed clock signal CLK_INT’ by a delay time set by the phase comparison LEVWINDOW signal outputted from a phase comparison pulse generation unit #340 (fig. 5 and relevant texts). Thus, this method is analogous to what has been done by Hwang.

Hwang discloses
sampling the data strobe signal to generate the delay selection signal includes: performing a sampling operation for the data strobe signal; and generating the delay selection signal
But Hwang does not explicitly disclose
sampling the data strobe signal to generate the delay selection signal includes: performing a sampling operation for the data strobe signal outputted from the memory medium to generate a timing skew information signal having information on a timing skew between the data strobe signal and a clock signal; and generating the delay selection signal having delay time information for minimizing the timing skew based on the timing skew information signal
However, White discloses a pulse detection module #186 (fig. 4A, #186) considered as a sampling circuit. The pulse detection module #186 perform a sampling operation, including receives and compares phases of DQS.sub.IN and DQS.sub.OUT and outputs a pulse detection signal PD.sub.C based on a delay between DQS.sub.IN and DQS.sub.OUT for data strobe signal 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of the delay selection signal generator delay selection signal generator of Hwang, to include the method of the pulse detection module and the delay selection signal generator of White. Therefore, the combination discloses the limitations above. The person of ordinary skill in the art would have been motivated to apply the modification for adjusting timing skew; and thereby, improved data transfer rates to and/or from the memory module and prevents false readings (White, 41-47))

Claims 2-3 and 14-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hwang (US 2019/0355399), in view of OK (US 2012/0137084), and in view of White et al. (US 7,793,063, hereafter White), as applied to claims 1 and 13, in view of Nam (US 2020/0004557)

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

With respect to claim 2, Hwang discloses
The memory system of claim 1, wherein the memory medium is a memory package including a memory device. (disclosing the memory medium is a memory package comprising semiconductor device #102 (fig. 1))  
Hwang discloses
the memory medium is a memory package including a representative memory device
But Hwang does not explicitly disclose
the memory medium is a memory package including a representative memory device and a plurality of subsidiary memory devices which are vertically stacked on a substrate

Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of semiconductor device of Hwang, to include the method of stacked memory apparatus of Nam. Therefore, the combination discloses the memory medium is a memory package including a representative semiconductor device and a plurality of subsidiary memory devices which are vertically stacked on a substrate. The person of ordinary skill in the art would have been motivated to apply the modification for providing higher order of connectivity and offering new design possibilities; and thereby, speeding up communication between layered chips, compared to planar layout (Nam, paras 0005-0007))

With respect to claim 3, the combination of Hwang and Nam discloses
The memory system of claim 2, wherein the representative memory device is configured to directly communicate with the memory controller; and (Nam, disclosing the core die includes a controller; and that suggests that the base die communicates directly with the controller (para 0095; fig. 8 and relevant texts))
wherein the plurality of subsidiary memory devices are configured to communicate with the memory controller through the representative memory device. (Nam, since the 

With respect to claim 14, Hwang discloses
The method of claim 13, wherein the memory medium is a memory package including a representative semiconductor device and a plurality of subsidiary memory devices which are vertically stacked on a substrate. (similar rejection for claim 2 is applied, mutatis mutandis, to claim 2)

With respect to claim 15, the combination of  Hwang and Nam discloses
The method of claim 14, wherein the representative semiconductor device directly communicates with the memory controller; and (Nam, disclosing the CPU directly communicates with the base die #314 considered as representative semiconductor device (paras 0092-0093; fig. 8 and relevant texts))
wherein the plurality of subsidiary memory devices communicates with the memory controller through the representative semiconductor device. (Nam, disclosing the core dies communicates with the CPU via the base die #314 (paras 0098-0099; fig. 8 and relevant texts))

Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Hwang (US 2019/0355399), in view of OK (US 2012/0137084), in view of White et al. (US 7,793,063, hereafter White), and in view of Nam (US 2020/0004557), as applied to claim 2 above, in view of Lendvay (US 2016/0103615)

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

With respect to claim 4, Hwang discloses
The memory system of claim 2, wherein the memory medium and the memory controller may be mounted on module substrates; and (It is assumed that the memory medium and the memory controller may mounted on module substrates, because a wafer may serve as the substrate for microelectronic devices, including memories and memory controllers, built in and upon the wafer)
wherein the memory medium is configured to receive data from an external device or output the data to the external device through the memory controller. (disclosing the semiconductor #102 directly interfaces with the controller #101; and thereby, it is assumed that 
Hwang discloses
the memory medium and the memory controller may be mounted on module substrates
But Hwang does not explicitly disclose
the memory medium and the memory controller are mounted on a module substrate to constitute a memory module
However, Lendvay discloses a method for memory operation, comprising a memory controller #205 and memory devices are mounted on the same substrate (para0021). Thus, this method is analogous to what has been done by Hwang
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for integration of the controller and semiconductor device of Hwang, to include the method for incorporating the memory controller and memory devices on the same substrate of Lendvay. Therefore, the combination discloses the memory medium and the memory controller are mounted on a module substrate to constitute a memory module. The person of ordinary skill in the art would have been motivated to apply the modification for improving density of the system)

Claims 5 and 6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hwang (US 2019/0355399), in view of OK (US 2012/0137084), and in view of White et al. (US 7,793,063, hereafter White), as applied to claim 1 above, in view of Kim (US 2019/0172516), and in view of Shigesama et al. (US 6,981,179, hereafter Shigemasa)
With respect to claim 5, Hwang discloses
The memory system of claim 1, wherein the training core includes a training command generator to generate and output a training command instructing execution of the training operation when training command is inputted. (disclosing the controller #101 may provide a command to instruct the semiconductor device #102 to perform a training mode (para 0022; see also para 0007); and at least one of the sampling circuit #200, the detection circuit #300, the training control circuit #400, the multi-phase signal generation circuit #500 and the data input circuit #600 (para 0030; fig. 2) may be considered as a training command generator that generates and outputs a command, considered as a training command, in response to the training mode. Therefore, when the training command is inputted or generated, the training operation would be performed accordingly) 
Hwang discloses
when training command is inputted
But Hwang does not explicitly disclose
when a booting operation is performed
However, Kim discloses a method for performing training on a memory device (abstract), including DRAM during a booting operation or during another specific situation is performed (para 0032). That suggests that the method may issue a training command when a booting operation is performed. Thus, the method is analogous to what has been done by Hwang.

The combination of Hwang and Kim discloses
when a booting operation or other operation is performed
But the combination of Hwang and Kim does not explicitly disclose
when external training instructions are inputted
However, Shigemasa discloses a method for testing a memory, comprising an external communication device inputs a test command(s), which may be considered as external training instructions (abstract; fig. 3 and relevant texts). Thus, this method is analogous to what has been done by the combination of Hwang and Kim.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for training memory of the combination of Hwang and Kim, to include the method for training memory of Shigemasa. Therefore, the combination discloses when a booting operation is performed or external training instructions are inputted. The person of ordinary skill in the art would have been 

With respect to claim 6, Hwang discloses
The memory system of claim 5, wherein the training block is configured to receive the training command from the training core and to receive a data strobe signal from the memory medium. (disclosing the semiconductor #102 sends the DQS signal to the controller #101 (fig. 1), and the multi-phase signal generation circuit #500 may receive the DQS signal and the CODE_DLY <0:N> signal from the training control circuit #400. The multi-phase signal generation circuit #500 may generate a compensated data strobe signal DQSC to the data input circuit #600 (paras 0047 and 0051; fig. 2 and relevant texts). The multi-phase signal generation circuit #500 and the data input circuit #600 may be considered as a portion of the training block)

Claims 9 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hwang (US 2019/0355399), in view of OK (US 2012/0137084), and in view of White et al. (US 7,793,063, hereafter White), as applied to claim 8 and 13 above, in view of Takemae et al. (US 6,028,816)
With respect to claim 9, the combination Hwang and OK discloses
The memory system of claim 8, wherein the delay circuit includes: a plurality of delay cells, each of which is configured to generate an output signal delayed by a time period; and  
the delay circuit configured to output one of the output signals of the plurality of delay cells as the delayed clock signal. (disclosing the first internal delay circuit #324 is to output a signal as an internal clock signal CLK_INT (para 0034) 
The combination of Hwang and OK discloses
the delay circuit configured to output one of the output signals of the plurality of delay cells as the delayed clock signal
But the combination of Hwang and OK does not explicitly disclose
a multiplexer configured to receive the output signals of the plurality of delay cells and configured to output one of the output signals of the plurality of delay cells as the delayed clock signal based on the delay selection signal
However, Takemae discloses a method for controlling delay of a clock signal, comprising two delay circuits #114 and #120 connected in series, and each of outputs of the delay circuits are inputted to a selecting circuit #127, which would generate an output signal. The selecting circuit #127 is controlled by a signal from a mode selecting circuit, and the selecting circuit #127 may be considered as a multiplexer (col. 16, lines 47-61; fig. 17 and relevant texts). Thus, this method is analogous to what has been done by the combination of Hwang and OK. 


With respect to claim 17, the combination of Hwang and Takemae discloses
The method of claim 13, wherein transmitting the delayed clock signal to the memory medium includes: sequentially generating output signals of a plurality of delay cells, which are coupled in series, at a regular time interval; and (similar rejection for claim 9 is applied, mutate=is mutandis, to claim 9)
selecting one of the output signals of the plurality of delay cells as the delayed clock signal based on the delay selection signal. (disclosing the selecting circuit #127 that uses a signal from a mode selecting circuit to select one of the signals of the delay circuits #114 and 

Claims 10-12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hwang (US 2019/0355399), in view of OK (US 2012/0137084), and in view of White et al. (US 7,793,063, hereafter White), as applied to claim 1 above, in view of Lee et al. (US 2016/0162404, hereafter Lee)
With respect to claim 10, the combination of Hwang and OK discloses
The memory system of claim 1, wherein the training block includes different components. (the combination of Hwang and OK discloses the training block may include different components, including the first internal delay circuit #324, phase comparison unit #370, and other components (OK, fig. 5) 
The combination of Hwang and OK discloses
the training block includes different components
But the combination of Hwang and OK does not explicitly disclose
the training block includes a write data buffer
However, Lee discloses a method for test mode or training mode (para 0035 and 0047) for DRAM (para 0031) to minimize the skew (para 0047), comprising a write data path that includes a write data buffer #1010 and a write data receiver #1020 that samples write data, and a write delay circuit #1025 (see also fig. 7B and relevant texts). Thus, this method is analogous to what has been done by the combination of Hwang and OK.


With respect to claim 11, the combination of Hwang and OK discloses
The memory system of claim 1, wherein the training block includes a component for read training. (Hwang, disclosing the controller #101 may use the multi-phase signal generation circuit #500 to perform a read training (para 0047; see also paras 0023 and 0046). According to the rejection for claim 1, the multi-phase signal generation circuit #500 is considered as a component of the training block.
Hwang discloses
the training block includes a component for read training 
Hwang does not explicitly disclose
the training block includes a read data buffer to store data
However, Lee discloses a method for adjusting clock signal by performing read and write training. The training includes comparing read data with corresponding write data. The comparison suggests that during the training, the read data may be read from a set of memory locations and temporarily stored for the comparison (para 0070; fig. 7B and relevant texts). 
   Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for training of Hwang and OK, to include the training mode of Lee. Therefore, the combination discloses the training block includes a read data buffer to store data. The person of ordinary skill in the art would have been motivated to apply the modification for providing a training mode that effectively zero-out the skew and re-align the data in time, then hold time and setup violations would be removed; and thereby, improved accuracy and reliability of the system (Lee, para 0047))

With respect to claim 12, Hwang and Lee discloses
The memory system of claim 1, wherein the training block includes a mode register set (MRS) buffer to store various set values by which the training operation for the memory medium is performed, in response to a command and a control signal outputted from the training core. (Lee, disclosing a plurality of data buffer control signals, including mode signals that control configuration mode, test mode, or normal operation mode (para 0035). The data control signals are generated by the module control circuit #116 (fig. 6A; paras 0028, 0032, 0035, and 0043), which includes “a DDR register, and logic for memory space translation between a system memory domain and a module level physical memory domain” (para 0045) and performs receiving and buffering signals or commands (para 0044). In addition, the module control circuit #116 may generate the DBCS, which comprises data buffer control signals (para 

Response to Arguments
Applicant’s arguments, see the Remarks, filed 01/26/2022, with respect to the rejection(s) of claim(s) 1-6, 8-15, and 17 under AIA  35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of White.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TT/

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137